Opinion of the Court
Quinn, Chief Judge:
We granted review of the accused’s conviction, on his plea of guilty of several offenses in violation of the Uniform Code of Military Justice, by a military judge sitting without court members. The Question presented is whether the accused was prejudiced by the judge’s examination of the sentence provision of a pretrial agreement between the accused and the convening authority. We considered the question in United States v Villa, 19 USCMA 564, 42 CMR 166 (1970). For the reasons stated in our opinion in that case, we affirm the decision of the United States Army Court of Military Review.
Judge DARDEN concurs.